Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 03/01/2021. Claims 1, 8, and 15 are amended. Claims 1-20 are pending for examination. Claims 1, 8, and 15 are independent claims. Claims 2-7 depend from claim 1, claims 9-14 depend from claim 8, and claims 16-20 depend from claim 15.

Response to Arguments
2.	Applicant’s arguments, see pages 10-14, filed 03/01/2021 with respect to (i) rejection of claims 1-2, 4-9, 11-16, and 18-20 under 35 U.S.C. § 103 as being obvious over U.S. Patent Publication No. 2013/0216982 (“Bennet) in view of U.S. Patent Publication No. 2017/0220772 (“Vleugels”) in view of U.S. Patent Publication No. 2017/0139385 (“Young”), and further in view of U.S. Patent No. 10,679,200 (“Wolter”), and (ii)  rejection of Claims 3, 10, and 17 under 35 U.S.C. § 103 as being obvious over Bennett in view of Vleugels, Young, and Wolter, and further in view of U.S. Patent Publication No. 2018/0075551 (“Dayama”),  have been fully considered and are persuasive.  These rejections have been withdrawn in view of the current amendments to independent claims 1, 8, and 15 and the arguments presented by the Applicant. 

Allowable Subject Matter
3.	Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 


Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s replies, see pages 10-14, filed 03/01/2021 with respect to (i) rejection of claims 1-2, 4-9, 11-16, and 18-20 under 35 U.S.C. § 103 as being obvious over U.S. Patent Publication No. 2013/0216982 (“Bennet) in view of U.S. Patent Publication No. 2017/0220772 (“Vleugels”) in view of U.S. Patent Publication No. 2017/0139385 (“Young”), and further in view of U.S. Patent No. 10,679,200 (“Wolter”), and (ii)  rejection of Claims 3, 10, and 17 under 35 U.S.C. § 103 as being obvious over Bennett in view of Vleugels, Young, and Wolter, and further in view of U.S. Patent Publication No. 2018/0075551 (“Dayama”),  submitted in the Office Action filed 11/30/2020  make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

With regards to the currently amended claim 1, the prior art of record, alone or combined neither teaches nor renders obvious the limitations in a computing environment, as a whole, comprising receiving a collaboration of data capturing a plurality of factors of a group user profile for each user in a group of users for aiding in recommending one or more meals, wherein the plurality of factors are implicitly derived from automated analyses of historical data of one or more meals consumed by each user in the group of users, the plurality of factors including nutritional constraints, one or more meal types, time constraints of each user, and a preparation time to prepare the one or more meals consumed by each user, determining a level of satisfaction according to real-time physiological data monitored by sensory devices associated with each user and the historical data associated with the one or more meals consumed by each user in the group of users, wherein the level of satisfaction is identified, at 
The reasons for allowance for dependent claims 2-7 are the same as established for the base claim 1.
Since the limitations of the other two independent claims 8 and 15 are similar to the limitations of claim 1, they and their dependent claims 8-14, and 15-20 are allowed on the basis of same rationale as established for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Babu et al, [US 20160140644 A1, see Abstract]] discloses recommending food items to meet nutritional needs of a customer based on his nutritional profile and the nutrition information of the food items.
	(ii)	Tilenius et al. [US20150025997 A1, see paras 0097—0098] discloses that a 
recommendation module 346 can recommend foods, recipes, or restaurants that fit constraints for a user and can also recommend food and exercise recommendations to the client in real-time based on user behavior. For example, if a user has already logged exercise (e.g., a workout at a gym) in the morning, the recommendation module 346 may recommend a walk or yoga later in the day. If a user only slept 5 hours and then exercised (e.g., worked out), the recommendation module 346 may recommend eating a high protein breakfast to avoid crashing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625